DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 3, 4, and 6, the phrases “each aperture”, “each cutting blade”, and “each sharp cutting edge” should be replaced with “each of the apertures”, “each of the cutting blades”, and “each of the sharp cutting edges”.  The remaining claims should be reviewed for this issue and amended accordingly.
In claim 1, lines 6-7, the phrase “a respective aperture” should be replaced with “a respective one of the apertures” to prevent antecedent basis issues. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 8 and lines 9-14 on page 5 are unclear.  It is unclear how the claim 8 distance is measured.  It is unclear what structure represents the opposite side of the internal body.  Using marked up Figure 2b below and if the cutting blade claimed is A, portions B, C, D, and E all represent sides of the internal body that can be considered opposite to blade A.  As drawn, it does not appear each of the distances to blade A would be the same and it is not believed that each of these distances would correspond to the page 5 ranges.  Also, the distance description does not specify which aperture internal body so the distance could be A to F.  The distance must be further described in a way that does not introduce new matter or deleted.  Labeling the internal body will not be new matter but labeling a specific part of the internal body to correspond with the disclosed distance might be new matter because there is no support for that specific spot being associated with the disclosed distance.
 With regards to claim 9 and lines 9-14 on page 5 are unclear.  It is unclear how the claim 9 distance is measured.  It is unclear what structure represents the opposite edge of an upper area.  The razor is handheld and is capable of achieving an infinite amount of orientations allowing any edge/area to be considered upper therefore, any edge of the aperture meets this limitation.  Using marked up Figure 2b below and if the cutting blade claimed is A, portions B, C, and E all represent parts of the internal body that can be considered an opposite edge of an upper area.  As drawn, it does not appear each of the distances to blade A would be the same and it is not believed that each of these distances would correspond to the page 5 ranges.  Also, the distance description does not specify which aperture internal body so the distance could be A to F.  The distance must be further described in a way that does not introduce new matter or deleted.  Labeling the internal body will not be new matter but labeling a specific part of the internal body to correspond with the disclosed distance might be new matter because there is no support for that specific spot being associated with the disclosed distance.

    PNG
    media_image1.png
    351
    560
    media_image1.png
    Greyscale

With regards to claim 9 and lines 9-14 on page 5 are unclear.  Claim 9’s range of 0.8mm-1.5mm involves the cutting blade while lines 11-13 on page 5 discloses this range is the internal width of the main part and does not mention the blade.
If these distances are to remain in the claims, Figure 2b needs to be amended to show the internal body, the opposite side of the internal body, an opposite edge of an upper area, and the distances in a way that does not introduce new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 8 and 9, it is unclear what structure represents the opposite side of an internal body of the apertures and the opposite edge of an upper area of the apertures that corresponds with the disclosed ranges.  It is unclear if the blade and the side are parts of the same or different apertures.  It is unclear if the blade and the edge are parts of the same or different apertures.
With regards to claims 8 and 9, the distances are unclear in that only a single blade is disclosed but the side and edge are disclosed as being part of “apertures” plural.  Is the distance from one blade to a portion of each aperture?    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected (claims 8 and 9 as best understood) under 35 U.S.C. 103 as being unpatentable over Clifford (4,483,068) [with evidence reference WO 2008/065949 for claim 10].
With regards to claims 1-3, Clifford discloses the invention including a razor (Fig. 3) having a rigid stainless steel body member (10, column 1 lines 59-60, stainless steel alloy is rigid to some extent) having a thickness (Fig. 2) and a plurality of apertures (10b), the body member having a skin-engaging surface (Fig. 2, bottom surface), each of the apertures is at least partially bounded by a cutting blade (10c), each of the blades is defined at least partially by the skin-engaging surface (Fig. 2), and each sharp cutting edge is oriented to sever hair introduced to a respective one of the apertures (10c).
With regards to claims 6, 8, 9, 11, and 12, Clifford discloses the apertures are circular in cross section (dictionary.com defines circular as “of or relating to a circle”.  10c is related to a circle), the apertures each define a longitudinal axis positioned perpendicular to the skin-engaging surfaces (Fig. 2), a distance from the cutting blade to an opposite side of an internal body of the apertures (Fig. 2), a distance from the cutting blade to an opposite edge of an upper area of the apertures adjacent the skin-engaging surface (Fig. 2), the apertures are formed in a plurality of rows and alternate rows are offset from each other (Fig. 1), and the body member is attached to a handle (11).
However, with regards to claims 1 and 4, Clifford fails to disclose the thickness of the body member is 2mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the thickness any reasonable value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Each user has different specifics about their particular area to be shaved and it is known to modify values to achieve a more efficient razor for a particular user.  Therefore, it would have been an obvious matter of design choice to modify the device of Clifford to obtain the invention as specified in claims 1 and 4.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
With regards to claims 8 and 9, Clifford fails to disclose the distance is from 0.4mm to 0.9mm and the distance is from 0.8mm to 1.5mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the distances of any reasonable value including within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Each user has different specifics about their particular area to be shaved and it is known to modify values to achieve a more efficient razor for a particular user.  Therefore, it would have been an obvious matter of design choice to modify the device of Clifford to obtain the invention as specified in claims 8 and 9.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.   
With regards to claim 10, Clifford fails to disclose 60 apertures.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated any reasonable number of apertures including 60, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  [WO 2008/065949 discloses 57 apertures in Figure 8 and therefore provides evidence that a number on the order of 60 is reasonable in the art of razors.]  Therefore, it would have been an obvious matter of design choice to modify the device of Clifford to obtain the invention as specified in claim 10.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford (4,483,068) in view of Trotta (5,018,274).
Clifford disclose the invention including the apertures define a longitudinal axis (Fig. 2).
However, Clifford fails to disclose the longitudinal axis is positioned at an angle to the skin-engaging surface.
Trotta teaches it is known in the art of razors with apertures (18) to incorporate aperture longitudinal axes (Fig. 4) being positioned at an angle to the skin-engaging surface (24).  Each user has different specifics about their particular area to be shaved and it is known to modify values/angles to achieve a more efficient razor for a particular user.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Clifford with the angled longitudinal axes, as taught by Trotta, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, Clifford in view of Trotta fail to disclose the angle is 50 to 70 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the angle of any reasonable value including within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Each user has different specifics about their particular area to be shaved and it is known to modify values to achieve a more efficient razor for a particular user.  Therefore, it would have been an obvious matter of design choice to modify the device of Clifford to obtain the invention as specified in claim 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not correspond with the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724